UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/AAmendment No.1 [ x ] QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended June 30, [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number: 000-52753 PLAYBOX (US) INC. (Name of issuer as specified in its charter) NEVADA N/A (State or other jurisdiction of incorporation or (IRS Employer Identification No.) organization) Suite 3.19, 130 Shaftesbury Avenue, London, England WID 5EU (Address of principal executive offices) +44 (0) 20 7031 Issuer's telephone number Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ x ] No[ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ x ] No[ ] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 54,186,293 shares of common stock as of April 28, 2009. Table of Contents 1 EXPLANATORY NOTE: We are filing this first amendment to our quarterly report on Form 10-Q for the nine months endedJune 30, 2008 to restate our consolidated financial statements for the nine months then ended. In the course of preparing our financial statements for our annual report on Form 10-K to be filed with the Securities and Exchange Commission (“SEC”) for the year ended September 30, 2008, we discovered an unrecorded obligation resulting in a material misstatement of our 2008 interim financial statements for the previously reported quarter ended June 30, 2008. Furthermore, after reviewing comments from the SEC in regards to this misstatement, we concluded that the previous reported quarter ended March 31, 2008 also was affected by this unrecorded obligation. The restatements to include this unrecorded obligation has had a significant impact on our previously reported consolidated balance sheets and consolidated statements of operations contained therein. The restatement of our consolidated financial statements as a result of the error described above has led our management to conclude that a material weakness existed in our internal control over financial reporting as of June 30, 2008, and that Management’s Report on Internal Control over Financial Reporting should also be restated. Accordingly, this amended filing includes a revised “Item 4. Controls & Procedure”s that reflects management’s conclusion that our internal control over financial reporting was not effective at June 30, 2008 for reasons in addition to those previously discussed. No attempt has been made in this Form 10-Q/A to update disclosures presented in the original Form 10-Q as filed except those affected by the recognition of the previously unrecorded obligation. Furthermore, this Form 10-Q/A does not reflect events occurring after the original filing except as disclosed in the original Form 10-Q, including any changes to the exhibits affected by subsequent events.
